DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The claim amendment and the drawing replacement filed on 04/01/2021 have been entered.  Claims 1 and 3-13 are pending in the application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the indentations provided on the second and third portions of said protective internal liner and the corresponding protrusions from said first protective shell as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that both elements 51 and 52 appear to be depicted in Fig. 1 as indentations.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 23 in para. 0045.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: "a second 22 and a third 23 portion", "said second 22 and third 23 portion", and "first 21, the second 22 and the third 23 portion" in paras. 0045-0065.   Applicant is advised to thoroughly check the specification and correct all the errors.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1-13, there is no antecedent basis in the specification for "first magnets", "second magnets", "third magnets" and "fourth magnets";
In claim 1, there is no antecedent basis in the specification for said second and third portions of said protective internal liner being each provided with indentations which cooperate with corresponding protrusions from said first protective shell;
In claim 1, there is no antecedent basis in the specification for "wherein at least two of the first magnets associated with the first portion of the protective inner liner are arranged for magnetic coupling to at least two of the second magnets associated with said first portion of central protection in respectively opposite points corresponding to the forehead and to the nape of the user". 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the configuration of the mechanical centering means for said second and third portions of said protective internal liner and said protective shell is discussed in paras. 0045-50 of the original specification and depicted in original Fig. 1.  However, the original disclosure fails to set forth said second and third portions of said protective internal liner being each provided with indentations which cooperate with corresponding protrusions from said first protective shell.  It is noted that both elements 51 and 52 depicted in Fig. 1 appear to be indentations.  It is noted that both elements 51 and 52 appear to be depicted in Fig. 1 as indentations.  Therefore claiming the limitations toward wherein said second and third portions of said protective internal liner being each provided with indentations which cooperate with corresponding protrusions from said first protective shell must be cancelled from the claim, since the claim appears to be new matter.
	Claims 3-13 each depend from rejected claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Benyola (US 2019/0269193 A1) in view of Grunberger (US 2004/0016089 A1).
Regarding claim 1, Benyola discloses a protective helmet (helmet 100; fig. 9; para. 0038), comprising:
an external protective cap (cover 154; fig. 9; para. 0043); 
at least a first protective shell (shell 140; fig. 9; paras. 0038, 0043) positioned inside said external protective cap (fig. 9; para. 0043); 
a protective internal liner (impact attenuation layer 142; fig. 9; para. 0038) positioned at least partially inside said first protective shell (fig. 9; para. 0038) and removably fixed thereto (layer 142 can be inserted or removed; para. 0044), and adapted to come into contact with the head of a user (see fig. 9; para. 0040), wherein said protective internal liner comprises a first portion of central protection (at least rear pads, a central top pad, and front pads 148; see annotated fig. 9; paras. 0023, 0031, 0040) adapted to surround at least a portion of the skull of a user (see annotated fig. 9; paras. 0023, 0040), and 
a second portion and a third portion (see annotated fig. 9; paras. 0023, 0040) adapted to protect at least partially left and right lateral portions of the face of a user, respectively (see annotated fig. 9; paras. 0023, 0032, 0040), 
said first, second and third portions of said protective internal liner being fixable to/removable from said first protective shell independently from each other (by magnetic fasteners 150, 152 ; fig. 9; paras. 0040-0041), 
said second and third portions of said protective internal liner being each provided with
first magnets (magnetic fasteners 150; see fig. 9; para. 0041) which cooperate with corresponding second magnets (magnetic fasteners 152; see fig. 9; para. 0041) positioned on said first protective shell (see fig. 9; para. 0041) to maintain in position said second and third portions of said protective internal liner with respect to said first protective shell (see fig. 9; para. 0041);
wherein said first protective shell (shell 140; fig. 9) comprises a first portion of central protection (see annotated fig. 9) and a second portion and a third portion of lateral protection (at least at temple areas, depending on a user's head size ; see annotated fig. 9), 
said second magnets (magnetic fasteners 152; see annotated fig. 9; para. 0041) being positioned in corresponding seats in said first portion of central protection and in said second and third portions of lateral protection (see annotated fig. 9) and
wherein at least two of the first magnets associated with the first portion of the protective inner liner are arranged for magnetic coupling to at least two of the second magnets associated with said first portion of central protection in respectively opposite points corresponding to the forehead and to the nape of the user (each pad 148 is configured to couple to inner surface 144 of shell 140 using one or more magnetic fasteners, and the helmet is sized to extend from a user's forehead, over the user's scalp, and to a rear of the user's head therefore to a user's nape depending on a user's head size; see annotated fig. 9; paras. 0031, 0040-0041).
Benyola does not explicitly disclose wherein the first portion of central protection of the protective internal liner extending from at least a first point corresponding to a forehead of the user to a second point corresponding to a nape of the user.  However, Benyola does disclose that wherein the helmet is configured to extend from at least a first point corresponding to a forehead of the user to a second point corresponding to a nape of the user (figs. 5-6, 9; para. 0031), the impact attenuation layer 142 is configured to surround interior space 114 and the user's head during use, the impact attenuation layer 142 includes at least eight pads 148, each pad 148 configured to couple to a different location on inner surface 114 of shell 140 (fig. 9; para. 0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the impact attenuation layer 142 as disclosed by Benyola, with the impact attenuation layer extending from at least a first point corresponding to a forehead of the user to a second point corresponding to a nape of the user, in order to fully protect to a user's head against external impact and prevent accidental separation between the protective internal liner and the first protective shell by a plurality of magnet fasteners at forehead and nape regions.  In other words, using such an approach as claimed would have been an "obvious to try" approach because such an approach is not of innovation but of ordinary skill and common sense.
Benyola does not disclose wherein said second and third portions of said protective internal liner being each provided with indentations which cooperate with protrusions from said first protective shell to mechanically center said second and third portions of said protective internal liner with respect to said first protective shell, said first magnets and said second magnets being respectively spaced apart from said indentations and protrusions.  However, Grunberger teaches a magnetic coupling means (a magnetic closure 1; fig. 1; para. 0022) in an analogous application (claim 1) comprising a first plate (a first element 2; fig. 1; para. 0022) to be attached to a first item (claim 1) and a second plate (a second element 2, which is identical to first element 2; fig. 1; para. 0022) to be attached to a second item (claim 1), wherein the first plate comprising a first magnet (permanent magnet 12; referencing the area marked with dotted lines in fig. 1; para. 0031) and indentations (at least one recess 7; fig. 1; paras. 0027-0029), the second plate comprising a second magnet (permanent magnet 12; fig. 1; para. 0031) and protrusions (at least one tooth 6; fig. 1; paras. 0027-0029), wherein the first magnet positioned on the first item cooperates with the second magnet positioned on the second item to maintain in position the first item with respect to the second item (see fig. 2; paras. 0029, 0036-0037; claim 1), the indentations cooperate with the protrusions positioned on the second item to center the first item with respect to the second item (see fig. 2; paras. 0036-0037; claim 1), the first magnet and said second magnet being respectively spaced apart from the indentations and protrusions (see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective helmet as disclosed by Benyola, by attaching the first plate of Grunberger to the second and third portions of said protective internal liner, and attaching the second plate of Grunberger to the first protective shell, thereby providing wherein said second and third portions of said protective internal liner being each provided with indentations which cooperate with protrusions from said first protective shell to mechanically center said second and third portions of said protective internal liner with respect to said first protective shell, said first magnets and said second magnets being respectively spaced apart from said indentations and protrusions.  Such a modification will further prevent accidental separation between any portions of the protective internal liner and the first protective shell by the mechanical coupling of the indentations and protrusions.
Regarding claim 3, Benyola and Grunberger, in combination, disclose the protective helmet of claim 1, and Benyola further discloses wherein said second and third portions of lateral protection are capable of being attached with a first closing plate (wherein magnetic fasteners 152 can be replaced with a closing plate with two interface surfaces; see annotated fig. 9) having a first interface surface with said second and third portions of lateral protection of said first protective shell (one of the interface surfaces interfacing with the second and third portions of lateral protection of said first protective shell; see annotated fig. 9), and a second interface surface with the corresponding second and third portions of said protective internal liner (the other interface surface can be configured to interface with the protective internal liner; see annotated fig. 9). 
Benyola does not disclose the actual first closing plate, and said protrusions being positioned on said second interface surface.  However, Grunberger teaches a first closing plate (second element 2; fig. 1; para. 0022), wherein the first closing plate having a first interface surface with a first item (figs. 1-2; claim 1) and a second interface surface with a second item (figs. 1-2; claim 1), and said protrusions (at least one tooth 6; fig. 1; paras. 0027-0029) being positioned on said second interface surface (figs. 1-2; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective helmet as disclosed by Benyola, by attaching a first closing plate of Grunberger to the second and third portions of each lateral protection of the first protective shell, thereby providing wherein said second and third portions of lateral protection of the first protective shell each comprises a first closing plate having a first interface surface with said second and third portions of lateral protection of said first protective shell, and a second interface surface with the corresponding second and third portions of said protective internal liner, said protrusions being positioned on said second interface surface.  Such a modification will improve the coupling means between the first protective shell and the protective internal liner and further prevent accidental separation between any portions of the protective internal liner and the first protective shell by the mechanical coupling of the indentations and protrusions.
Regarding claim 4, Benyola and Grunberger, in combination, disclose the protective helmet of claim 1, and Benyola further discloses wherein said second and third portions of said protective internal liner are capable of being each provided with a first interface plate (wherein magnetic fasteners 150 can be replaced with an interface plate with two coupling surfaces; see annotated fig. 9) having a first coupling surface with the corresponding second and third portions of said protective internal liner provided with housing seats for said first magnets (one of the coupling surfaces interfacing with the protective internal liner at portions of internal liner surface, where the portions of internal liner surface of the protective internal liner are housing seats; see annotated fig. 9), and a second coupling surface with the corresponding second and third portions of lateral protection of said first protective shell (the other coupling surface can be configured to be coupled to the protective internal liner; see annotated fig. 9).
Benyola does not disclose the actual first interface plate, and said indentations being positioned on said second coupling surface of said first interface plate.  However, Grunberger teaches a first interface plate (first element 2; fig. 1; para. 0022), wherein the first interface plate having a first coupling surface with a first item (figs. 1-2; claim 1) and a second coupling surface with a second item (figs. 1-2; claim 1), and said indentations (at least one recess 7; fig. 1; paras. 0027-0029) being positioned on said second coupling surface of said first interface plate (figs. 1-2; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective helmet as disclosed by Benyola, by attaching a first interface plate of Grunberger to each of the said second and third portions of said protective internal liner, thereby providing wherein said second and third portions of said protective internal liner are each provided with a first interface plate having a first coupling surface with the corresponding second and third portions of said protective internal liner provided with housing seats for said first magnets, and a second coupling surface with the corresponding second and third portions of lateral protection of said first protective shell, said indentations being positioned on said second coupling surface of said first interface plate.  Such a modification will improve the coupling means between the first protective shell and the protective internal liner and further prevent accidental separation between any portions of the protective internal liner and the first protective shell by the mechanical coupling.
Regarding claim 5, Benyola and Grunberger, in combination, disclose the protective helmet of claim 3, and Benyola further discloses wherein said first portion of central protection of said first protective shell is capable of being attached with at least a second closing plate (wherein magnetic fasteners 152 can be replaced with a closing plate with two interface surfaces; see annotated fig. 9) having a third interface surface with said first portion of central protection of said first protective shell (one of the interface surfaces interfacing with the first portion of central protection of said first protective shell; see annotated fig. 9) and a fourth interface surface with said first portion of said protective internal liner (the other interface surface can be configured to interface with the protective internal liner; see annotated fig. 9), said second mechanical centering means being positioned on said fourth interface surface.   
Benyola does not disclose the actual second closing plate, and said second mechanical centering means being positioned on said fourth interface surface.  However, Grunberger teaches a second closing plate (second element 2; fig. 1; para. 0022), wherein the second closing plate having a third interface surface with a first item (figs. 1-2; claim 1) and a fourth interface surface with a second item (figs. 1-2; claim 1), and said protrusions (at least one tooth 6; fig. 1; paras. 0027-0029) being positioned on said fourth interface surface (figs. 1-2; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective helmet as disclosed by Benyola, by attaching a second closing plate of Grunberger to said first portion of central protection of said first protective shell, thereby providing wherein said first portion of central protection of said first protective shell comprises at least a second closing plate having a third interface surface with said first portion of central protection of said first protective shell and a fourth interface surface with said first portion of said protective internal liner, said protrusions being positioned on said fourth interface surface.  Such a modification will improve the coupling means between the first protective shell and the protective internal liner and further prevent accidental separation between each portion of the protective internal liner and the first protective shell by the mechanical coupling of the indentations and protrusions.
Regarding claim 6, Benyola and Grunberger, in combination, disclose the protective helmet of claim 5, and Benyola further discloses wherein said first portion of said protective internal liner is capable of being provided with at least a second interface plate (wherein magnetic fasteners 150 can be replaced with an interface plate with two coupling surfaces; see annotated fig. 9) having a third coupling surface with said first portion of said protective internal liner provided with housing seats for said first magnets (one of the coupling surfaces interfacing with the protective internal liner at portions of internal liner surface, where the portions of internal liner surface of the protective internal liner are housing seats; see annotated fig. 9), and a fourth coupling surface with said first portion of central protection of said first protective shell (the other coupling surface can be configured to be coupled to the first portion of central protection of the first protective shell; see annotated fig. 9)
Benyola does not disclose the actual second interface plate, and said indentations being positioned on said fourth coupling surface of said second interface plate.  However, Grunberger teaches a second interface plate (first element 2; fig. 1; para. 0022), wherein the second interface plate having a third coupling surface with a first item (figs. 1-2; claim 1) and a fourth coupling surface with a second item (figs. 1-2; claim 1), and said indentations (at least one recess 7; fig. 1; paras. 0027-0029) being positioned on said fourth coupling surface of said first interface plate (figs. 1-2; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective helmet as disclosed by Benyola, by attaching a second interface plate of Grunberger to each of the first portion of said protective internal liner, thereby providing wherein said first portion of said protective internal liner is provided with at least a second interface plate having a third coupling surface with said first portion of said protective internal liner provided with housing seats for said first magnets, and a fourth coupling surface with said first portion of central protection of said first protective shell, said indentations being positioned on said fourth coupling surface of said second interface plate.  Such a modification will improve the coupling means between the first protective shell and the protective internal liner and further prevent accidental separation between each portion of the protective internal liner and the first protective shell by the mechanical coupling of the indentations and protrusions.
Regarding claim 7, Benyola and Grunberger, in combination, disclose the protective helmet of claim 6, and Benyola further discloses wherein said first portion of central protection of said first protective shell is capable of being provided with a frontally positioned second closing plate and a rear positioned second closing plate (wherein magnetic fasteners 152 can be replaced with two closing plates, positioned in a front portion and a rear portion of the first protective shell respectively; see annotated fig. 9) and in that said first portion of said protective internal liner is capable of being provided with a frontally positioned second interface plate and a rear positioned second interface plate (the protective internal liner comprising any number of pads surrounding the user's head and it is reasonable to have two interface plates, positioned in a front portion and a rear portion of the protective internal liner respectively; see annotated fig. 9; paras. 0040-0041), wherein the frontally positioned second interface plate is configured to engage the frontally positioned second closing plate (for coupling the front portion of the first protective shell to the front portion of the protective internal liner), and the rear positioned second interface plate is configured to engage the rear positioned second closing plate (for coupling the rear portion of the first protective shell to the rear portion of the protective internal liner).  
Benyola does not disclose the actual second closing plates and the actual second interface plates.  However, Grunberger teaches a coupling means (a magnetic closure 1; fig. 1; para. 0022) in an analogous application (claim 1) comprising a closing plate to be attached to a first item (claim 1) and an interface plate (first element 2 and second element 2; fig. 1; para. 0022) to be attached to a second item (claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective helmet as disclosed by Benyola, by attaching two closing plates of Grunberger to a front portion and a rear portion of the central protection of the first protective shell respectively and attaching two interface plates to a front portion and a rear portion of the protective internal liner respectively, thereby providing wherein said first portion of central protection of said first protective shell is provided with a frontally positioned second closing plate and a rear positioned second closing plate and in that said first portion of said protective internal liner is provided with a frontally positioned second interface plate and a rear positioned second interface plate, wherein the frontally positioned second interface plate is configured to magnetically engage the frontally positioned second closing plate, and the rear positioned second interface plate is configured to magnetically engage the rear positioned second closing plate.  Such a modification will further improve the coupling means between the first protective shell and the protective internal liner by providing more coupling points.
Regarding claim 8, Benyola and Grunberger, in combination, disclose the protective helmet of claim 6, and Benyola further discloses wherein said first portion of central protection of said first protective shell is capable of being provided with a frontally positioned second closing plate (wherein magnetic fasteners 152 can be replaced with a closing plate, positioned in a front portion of the first protective shell; see annotated fig. 9) and said first portion of said protective internal liner is capable of being provided with a frontally positioned second interface plate (the protective internal liner comprising any number of pads surrounding the user's head and it is reasonable to have an interface plate, positioned in a front portion of the protective internal liner; see annotated fig. 9; paras. 0040-0041), and in that said first portion of central protection of said first protective shell is provided with third magnets (magnetic fasteners 152; see fig. 9) and said first portion of said protective internal liner is provided with fourth magnets (magnetic fasteners 150; see fig. 9) couplable to said third magnets (see fig. 9; para. 0041).
Benyola does not disclose the actual frontally positioned second closing plate and the actual frontally positioned second interface plate.  However, Grunberger teaches a coupling means (a magnetic closure 1; fig. 1; para. 0022) in an analogous application (claim 1) comprising a closing plate to be attached to a first item (claim 1) and an interface plate (first element 2 and second element 2; fig. 1; para. 0022) to be attached to a second item (claim 1), wherein the closing plate and the interface plate each comprising a magnet to be engaged with each other (claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective helmet as disclosed by Benyola, by attaching two closing plates of Grunberger to a front portion and a rear portion of the central protection of the first protective shell respectively and attaching two interface plates to a front portion and a rear portion of the protective internal liner respectively, thereby providing wherein said first portion of central protection of said first protective shell is provided with a frontally positioned second closing plate and said first portion of said protective internal liner is provided with a frontally positioned second interface plate, and in that said first portion of central protection of said first protective shell is provided with third magnets and said first portion of said protective internal liner is provided with fourth magnets couplable to said third magnets.  Such a modification will further improve the coupling means between the first protective shell and the protective internal liner by providing more coupling points.
Regarding claim 9, Benyola and Grunberger, in combination, disclose the protective helmet of claim 1, and Benyola further discloses wherein said first portion of central protection of said first protective shell comprises third magnets (magnetic fasteners 150; paras. 0040-0041; see annotated fig. 9) and in that said first portion of said protective internal liner is provided with fourth magnets (magnetic fasteners 152; paras. 0040-0041; see annotated fig. 9) couplable to said third magnets (paras. 0040-0041; see annotated fig. 9). 
Regarding claim 11, Benyola and Grunberger, in combination, disclose the protective helmet of claim 9, and Benyola further discloses wherein said first portion of central protection of said first protective shell is capable of being provided with a frontally positioned second closing plate (wherein magnetic fasteners 152 can be replaced with a closing plate, positioned in a front portion of the first protective shell; see annotated fig. 9) and said first portion of said protective internal liner is provided with a frontally positioned second interface plate (the protective internal liner comprising any number of pads surrounding the user's head and it is reasonable to have an interface plate, positioned in a front portion of the protective internal liner; see annotated fig. 9; paras. 0040-0041), and in that said first portion of central protection of said first protective shell is provided with third magnets (magnetic fasteners 152; see fig. 9) and said first portion of said protective internal liner is provided with fourth magnets (magnetic fasteners 150; see fig. 9) couplable to said third magnets (see fig. 9; para. 0041).
Benyola does not disclose the actual frontally positioned second closing plate and the actual frontally positioned second interface plate.  However, Grunberger teaches a coupling means (a magnetic closure 1; fig. 1; para. 0022) in an analogous application (claim 1) comprising a closing plate to be attached to a first item (claim 1) and an interface plate (first element 2 and second element 2; fig. 1; para. 0022) to be attached to a second item (claim 1), wherein the closing plate and the interface plate each comprising a magnet to be engaged with each other (claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective helmet as disclosed by Benyola, by attaching two closing plates of Grunberger to a front portion and a rear portion of the central protection of the first protective shell respectively and attaching two interface plates to a front portion and a rear portion of the protective internal liner respectively, thereby providing wherein said first portion of central protection of said first protective shell is provided with a frontally positioned second closing plate and said first portion of said protective internal liner is provided with a frontally positioned second interface plate, and in that said first portion of central protection of said first protective shell is provided with third magnets and said first portion of said protective internal liner is provided with fourth magnets couplable to said third magnets.  Such a modification will further improve the coupling means between the first protective shell and the protective internal liner by providing more coupling points.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Benyola (US 2019/0269193 A1) and Grunberger (US 2004/0016089 A1) further in view of Aoki (US 5,208,951 A).
Regarding claim 10, Benyola and Grunberger, in combination, disclose the protective helmet of claim 9, but Benyola does not disclose wherein said third magnets are housed in a seat provided in first mechanical retaining means, said first mechanical retaining means comprising a male element provided with snap-locking means and positioned in a corresponding seat in said first protective shell, and a female element adapted to engage said snap-locking means of said male element, said first mechanical retaining means being provided with a conical seat for housing a corresponding conical element positioned on said first portion of said protective internal liner and housing said fourth magnets.  However, Aoki teaches wherein a magnetic coupling device (a magnetic lock device comprising magnetic parts A, B; fig. 1; col. 3, ll. 10-16), wherein the magnetic coupling device comprising a magnet (magnet 1; fig. 1; col. 3, ll. 10-16) is housed in a seat (see fig. 1) provided in a first mechanical retaining means (other portions in part A than magnet 1; fig. 1; col. 3, ll. 10-16), said first mechanical retaining means comprising a male element (rod 12; fig. 1; col. 3, ll. 10-16) provided with snap-locking means (rod 12 having a shaft 13 with a press-formed flange to snap-lock with enclosure 4; fig. 1; col. 3, ll. 22-38), and a female element (enclosure 4; fig. 1; col. 3, ll. 22-38) adapted to engage said snap-locking means of said male element (see fig. 1; col. 3, ll. 22-49), said first mechanical retaining means being provided with a conical seat (slanted portion 7; see fig. 1; col. 3, ll. ) for housing a corresponding conical element (slanted portion 20; see fig. 1; col. 3, ll. 50-66) and housing a fourth magnets (ferromagnetic rod 17; see fig. 1; col. 3, ll. 50-66).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective helmet as disclosed by Benyola, by attaching the magnetic coupling device of Aoki to the helmet, with the first mechanical retaining means positioned in a corresponding seat in said first protective shell and the conical element positioned on said first portion of said protective internal liner, thereby providing another coupling means for various portions of the first protective shell and the protective internal liner.  Such a modification does not have a negative effect on the operation or function of the helmet.
Regarding claim 12, Benyola and Grunberger, in combination, disclose the protective helmet of claim 11, and Benyola further discloses magnets are housed in a seat provided in a rear portion of the first portion of central protection of said first protective shell and a rear portion of the first portion of the protective internal liner (see annotated fig. 9; paras. 0040-0041).
Benyola does not disclose wherein said third magnets are housed in a seat provided in rear positioned first mechanical retaining means, said first mechanical retaining means comprising a male element provided with snap-locking means positioned in a corresponding rear seat in said first protective shell, and a female element adapted to engage said snap-locking means of said male element, said first mechanical retaining means being provided with a conical seat for housing a corresponding conical element rear positioned on said first portion of said protective internal liner and housing said fourth magnets.   However, Aoki teaches wherein a magnetic coupling device (a magnetic lock device comprising magnetic parts A, B; fig. 1; col. 3, ll. 10-16), wherein the magnetic coupling device comprising a magnet (magnet 1; fig. 1; col. 3, ll. 10-16) is housed in a seat (see fig. 1) provided in a first mechanical retaining means (other portions in part A than magnet 1; fig. 1; col. 3, ll. 10-16), said first mechanical retaining means comprising a male element (rod 12; fig. 1; col. 3, ll. 10-16) provided with snap-locking means (rod 12 having a shaft 13 with a press-formed flange to snap-lock with enclosure 4; fig. 1; col. 3, ll. 22-38), and a female element (enclosure 4; fig. 1; col. 3, ll. 22-38) adapted to engage said snap-locking means of said male element (see fig. 1; col. 3, ll. 22-49), said first mechanical retaining means being provided with a conical seat (slanted portion 7; see fig. 1; col. 3, ll. ) for housing a corresponding conical element (slanted portion 20; see fig. 1; col. 3, ll. 50-66) and housing a fourth magnets (ferromagnetic rod 17; see fig. 1; col. 3, ll. 50-66).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective helmet as disclosed by Benyola, by attaching the magnetic coupling device of Aoki to the helmet, with the first mechanical retaining means positioned in a rear seat in said first protective shell and the conical element positioned on a rear portion of said first portion of said protective internal liner, thereby providing another coupling means for the rear portions of the first protective shell and the protective internal liner.  Such a modification does not have a negative effect on the operation or function of the helmet.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Benyola (US 2019/0269193 A1) and Grunberger (US 2004/0016089 A1) further in view of Lanner (US 2018/0213874 A1).
Regarding claim 13, Benyola and Grunberger, in combination, disclose the protective helmet of claim 1, but Benyola does not disclose the helmet further comprising a second protective shell positioned between said external protective cap and said first protective shell.  However, Lanner teaches wherein a protective helmet further comprising a second protective shell positioned between an external protective cap and a first protective shell (an energy absorbing layer between an outer shell and an inner shell, where the energy absorbing layer functions as a second protective shell; para. 0020; claim 23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective helmet as disclosed by Benyola, with the helmet further comprising a second protective shell positioned between said external protective cap and said first protective shell, as taught by Lanner, in order to provide sufficient protection to the user against possible impact.

    PNG
    media_image1.png
    876
    796
    media_image1.png
    Greyscale

Annotated Fig. 9 from US 2019/0269193 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment. Further, Applicant's arguments filed 04/01/2021 have been fully considered and are addressed as follows.
For clarification, with respect to the specification objection regarding unclear, inexact or verbose terms, it is noted that such unclear, inexact or verbose terms as "a second 22 and a third 23 portion", "said second 22 and third 23 portion", and "first 21, the second 22 and the third 23 portion" are used throughout paras. 0045-0065 of the instant specification.  
	In addition, with respect to the specification objection regarding claimed language "magnets", it is noted that although the specification has set forth for "magnetic coupling means", magnets are not equal to magnetic coupling means in terms of scope; therefore the specification still need to provide sufficient basis for "first magnets", "second magnets", "third magnets" and "fourth magnets".
Further, in response to applicant's argument that no single portion in Benyola extends from the forehead of a user to a nape of the user, and none of the portions appear to provide the relevant lateral protection of the present invention, it is noted that each single portion in Benyola may include multiple pads, and Benyola's left and right pads are capable of provide at least some lateral protections of a user's face, such as temple areas, depending on the user's head size.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732